   8:20-cr-00336-BCB-SMB Doc # 59 Filed: 02/08/21 Page 1 of 1 - Page ID # 102




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                       8:20CR336

       vs.
                                                                        ORDER
GERMAN J. REYES JR.,

                      Defendant.


       THIS MATTER is before the court on the motion of Glenn A. Shapiro to withdraw as
counsel for the defendant, German J. Reyes, Jr. (Filing No. 54). Jerry M. Hug has filed an entry
of appearance as retained counsel for German J. Reyes, Jr. Therefore, Glenn A. Shapiro’s motion
to withdraw (Filing No. 54) will be granted.
       Glenn A. Shapiro shall forthwith provide Jerry M. Hug any discovery materials provided
to the defendant by the government and any such other materials obtained by Glenn A. Shapiro
which are material to German J. Reyes, Jr.’s defense.
       The Motion Hearing set for 2/10/2021 at 9:00 AM in Courtroom 7, Roman L. Hruska
Federal Courthouse, 111 South 18th Plaza, Omaha, NE before Magistrate Judge Susan M. Bazis
is canceled.
       The clerk shall provide a copy of this order to Jerry M. Hug.
       IT IS SO ORDERED.

       Dated this 8th day of February, 2021.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
